--------------------------------------------------------------------------------

Exhibit 10.93

DEBT GUARANTOR MANAGEMENT
AGREEMENT

between

K2018318388 (SOUTH AFRICA) (RF) PROPRIETARY LIMITED
(as Debt Guarantor)

and

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as Agent)

and

DNI-4PL CONTRACTS PROPRIETARY LIMITED
(as Borrower)

and

TMF CORPORATE SERVICES (SOUTH AFRICA) PROPRIETARY LIMITED
(as Administrator)

[exhibit10-93x1x1.jpg]


--------------------------------------------------------------------------------

TABLE OF CONTENTS

1 PARTIES 1 2 DEFINITIONS AND INTERPRETATION 1 3 APPOINTMENT OF ADMINISTRATOR
AND LIMITATIONS 5 4 THE ADMINISTRATION SERVICES 6 5 EXERCISE OF DISCRETION BY
THE ADMINISTRATOR 10 6 EXPENSES, DISBURSEMENTS AND REMUNERATION 10 7 WARRANTIES,
REPRESENTATIONS AND UNDERTAKINGS 10 8 NON- PETITION 11 9 INDEMNITY BY
ADMINISTRATOR IN FAVOUR OF THE DEBT GUARANTOR 12 10 SUB-CONTRACTING AND
DELEGATION 13 11 SERVICES NON-EXCLUSIVE 13 12 DURATION AND TERMINATION 13 13
RIGHTS AND DUTIES ON TERMINATION 16 14 CONFIDENTIALITY 16 15 NOTICES AND
DOMICILIA 17 16 ASSIGNMENT 19 17 GOVERNING LAW 19 18 JURISDICTION 19 19 REMEDIES
AND WAIVERS 19 20 NO VARIATION 19 21 SOLE AGREEMENT 20 22 SEVERABILITY 20 23
COSTS 20 24 EXECUTION 20


--------------------------------------------------------------------------------

1

1

PARTIES

    1.1

The Parties to this Agreement are –

    1.1.1

K2018318388 (South Africa) (RF) Proprietary Limited, registration number
2018/318388/07 (as "Debt Guarantor");

    1.1.2

DNI-4PL Contracts Proprietary Limited, registration number 2005/040937/07 (as
"Borrower");

    1.1.3

FirstRand Bank Limited (acting through its Rand Merchant Bank division),
registration number 1929/001225/06 ("Agent") as Agent on behalf of the Finance
Parties; and

    1.1.4

TMF Corporate Services (South Africa) Proprietary Limited, registration number
2006/013631/07 ("TMF").

    2

DEFINITIONS AND INTERPRETATION

    2.1

Definitions

   

In this Agreement –

    2.1.1

"Accounting Records" means the books of account and accounting systems of the
Debt Guarantor;

    2.1.2

"Act" means the Companies Act, No 71 of 2008;

    2.1.3

"Administrator" means, until such time as the Guaranteed Obligations have been
fully, finally and irrevocably discharged, TMF or anyone who is appointed to
perform the Administration Services pursuant to clause 12.3 (Duration and
Termination) below;

    2.1.4

"Administration Services" means the services to be rendered by the Administrator
as contemplated in clause 4 (The Administration Services) below;

    2.1.5

"Agreement" means this agreement as it may be amended, restated, supplemented,
varied or novated from time to time;

    2.1.6

"Applicable Law" means, in relation to any relevant jurisdiction, any law,
regulation, regulatory requirement, judgment, order or direction or any other
act (if not having the force of law, which is generally complied with by the
person to whom it is addressed) of any government entity of such jurisdiction
and includes any law insofar as it relates to the interpretation of any law;

    2.1.7

"Auditors" means the statutory auditors of the Debt Guarantor from time to time;


--------------------------------------------------------------------------------

2

2.1.8

"Borrower" means DNI-4PL Contracts Proprietary Limited, (registration number
2005/040937/07), a private company duly incorporated in accordance with the laws
of South Africa;

    2.1.9

"Business Day" means any day other than a Saturday, Sunday or statutory public
holiday in South Africa;

    2.1.10

"Change in Administrator Date" means the date on which the TMF or its successor
ceases to be the Administrator and a replacement Administrator is appointed
pursuant to clause 4.6.1 (Change in Administration) below;

    2.1.11

"Confidential Information" means any and all information, data, know-how,
documentation, materials and other communications (whether written, oral or
stored in computerised, electronic, disc, tape, microfilm or other form)
including, without limitation, financial information, business plans, budgets,
statistics, intellectual property, analyses, compilations, studies, financial
and contractual relationships, arrangements or understandings with customers and
others and customer lists;

    2.1.12

"Debt Guarantee" shall bear the meaning ascribed thereto in the Facility
Agreement;

    2.1.13

"Directors" means the respective directors from time to time of the Debt
Guarantor;

    2.1.14

"Encumbrances" means any mortgage, charge, assignment by way of security,
pledge, cession, cession in securitatem debiti, hypothecation, lien, right of
set off, retention of title provision, trust or forward asset arrangement (for
the purposes of, or which has the effect of, granting security) or any other
security interest of any kind whatsoever or any agreement, whether conditional
or otherwise, to create any of the same, and "Encumber" shall have a
corresponding meaning;

    2.1.15

"Facility Agreement" means the facility agreement entered into or to be entered
into between the Borrower, the Debt Guarantor and the Lender (as lender and
agent), all on the terms and subject to the conditions contained therein;

    2.1.16

"Finance Documents" shall bear the meaning ascribed thereto in the Facility
Agreement;

    2.1.17

"Finance Parties" shall bear the meaning ascribed thereto in the Facility
Agreement;

    2.1.18

"Guaranteed Obligations" means the obligations owing by the Debt Guarantor to
the Finance Parties from time to time under and in terms of the Debt Guarantee;

    2.1.19

"IFRS" means international accounting standards within the meaning of the IAS
Regulation 1606/2002;

    2.1.20

"Insolvency Act" means the Insolvency Act, No 24 of 1936;


--------------------------------------------------------------------------------

3

2.1.21

"Lender" shall bear the meaning ascribed thereto in the Facility Agreement;

    2.1.22

"Letter of Engagement" means the letter of engagement in respect of the
Administrative Services provided by the Administrator and counter-signed by the
Borrower on 7 June 2018;

    2.1.23

"MOI" means the memorandum of incorporation of the Debt Guarantor, as amended
and/or replaced from time to time;

    2.1.24

"Parties" means the Administrator at the time, the Borrower, the Agent and the
Debt Guarantor, and "Party" means any one of them, as the context may require;

    2.1.25

"Service Providers" means any accounting, tax, company secretarial, legal and
other professional advisors who are called upon to assist the Administrator with
the administration of the Debt Guarantor;

    2.1.26

"Signature Date" means the date of last signature of this Agreement by the
Parties; and

    2.1.27

"South Africa" means the Republic of South Africa.

    2.2

Construction

    2.2.1

Unless a contrary indication appears, any reference in this Agreement to –

    2.2.1.1

"Party", or any other person shall be construed so as to include its successors
in title, permitted cessionaries and permitted transferees to, or of, its rights
and/or obligations under this Agreement;

    2.2.1.2

"assets" includes present and future properties, revenues and rights of every
description;

    2.2.1.3

"authority" includes any court or any governmental, intergovernmental or
supranational body, agency, department or any regulatory, self-regulatory or
other authority;

    2.2.1.4

"guarantee" means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment or loan to any person or to purchase assets of any person where, in
each case, such obligation is assumed in order to maintain or assist the ability
of such person to meet its indebtedness;

    2.2.1.5

the use of the word "including" followed by specific examples will not be
construed as limiting the meaning of the general wording preceding it, and the
eiusdem generis rule must not be applied in the interpretation of such general
wording or such specific examples;


--------------------------------------------------------------------------------

4

2.2.1.6

"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

    2.2.1.7

a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

    2.2.1.8

a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

    2.2.1.9

a provision of law is a reference to that provision as amended or re-enacted;
and

    2.2.1.10

a time of day is a reference to Johannesburg time.

    2.2.2

Section, clause and Annexures headings are for ease of reference only.

    2.2.3

If any provision in a definition is a substantive provision conferring rights or
imposing obligations on any Party, notwithstanding that it appears only in an
interpretation clause, effect shall be given to it as if it were a substantive
provision of this Agreement.

    2.2.4

Unless inconsistent with the context, an expression in this Agreement which
denotes the singular includes the plural and vice versa.

    2.2.5

A reference to a "clause" is a reference to a clause of this Agreement.

    2.2.6

The rule of construction that, in the event of ambiguity, a contract shall be
interpreted against the party responsible for the drafting thereof, shall not
apply in the interpretation of this Agreement

    2.2.7

The expiry or termination of this Agreement shall not affect those provisions of
this Agreement that expressly provide that they will operate after any such
expiry or termination or which of necessity must continue to have effect after
such expiry or termination, notwithstanding that the clauses themselves do not
expressly provide for this.

    2.2.8

This Agreement shall to the extent permitted by applicable law be binding on and
enforceable by the administrators, trustees, permitted cessionaries, business
rescue practitioners or liquidators of the Parties as fully and effectually as
if they had signed this Agreement in the first instance and reference to any
Party shall be deemed to include such Party's administrators, trustees,
permitted cessionaries, business rescue practitioners or liquidators, as the
case may be.


--------------------------------------------------------------------------------

5

2.2.9

Where figures are referred to in numerals and in words in this Agreement, if
there is any conflict between the two, the words shall prevail.

    2.2.10

Unless a contrary indication appears, where any number of days is to be
calculated from a particular day, such number shall be calculated as including
that particular day and excluding the last day of such period.

    2.3

Third Party Rights

    2.3.1

Except as expressly provided for in this Agreement, no provision of this
Agreement constitutes a stipulation for the benefit of any person who is not a
party to this Agreement.

    2.3.2

Notwithstanding any term of this Agreement, the consent of any person who is not
a party to this Agreement is not required to rescind or vary this Agreement at
any time except to the extent that the relevant variation or rescission (as the
case may be) relates directly to the right conferred upon any applicable third
party under a stipulation for the benefit of that party that has been accepted
by that third party.

    3

APPOINTMENT OF ADMINISTRATOR AND LIMITATIONS

    3.1

The Debt Guarantor hereby appoints the Administrator in terms of this Agreement
to be its lawful agent in its name and on its behalf to provide the
Administration Services and to carry out the other duties and obligations of the
Administrator set out in this Agreement.

    3.2

The Administrator hereby accepts the appointment contemplated in clause 3.1
above and agrees to perform the Administration Services on behalf of the Debt
Guarantor on the terms and subject to the conditions of this Agreement.

    3.3

This Agreement relates to the Administration Services to be performed by the
Administrator for and on behalf of the Debt Guarantor. The Administration
Services listed in this Agreement constitute such list of services as the
Directors have determined shall be performed by the Administrator. The
delegation of powers contained in this Agreement constitutes the total extent of
the delegation of powers by the Directors and nothing contained herein shall
derogate from the powers and duties of the Directors under all Applicable Law.

    3.4

During the continuance of its appointment under this Agreement, the
Administrator shall, subject to the terms and conditions of this Agreement and
any other restrictions applicable to the Debt Guarantor contained in the other
agreements to which the Debt Guarantor is a party, have the full power,
authority and right to do or cause to be done any and all things reasonably
necessary, convenient or incidental to the Administration Services and the
performance of its other duties and obligations under this Agreement, provided
that the Administrator shall have no right or power to bind the Debt Guarantor
in contract or to incur obligations on behalf of the Debt Guarantor other than
as expressly set out in this Agreement or without the prior written consent of
the Agent.


--------------------------------------------------------------------------------

6

3.5

In acting as the agent of the Debt Guarantor in providing the Administration
Services, the Administrator shall act strictly in accordance with this
Agreement.

    3.6

The Administrator shall not be liable as primary debtor or guarantor, or in any
other way be responsible, for the Guaranteed Obligations or any agreements under
which the Debt Guarantor has obligations or incurs indebtedness, except to the
extent expressly and specifically set forth in any such agreements.

    3.7

The Administrator agrees (with respect to the Administration Services) to comply
with the terms of the MOI and all agreements to which the Debt Guarantor is a
party and acknowledges that copies of such documents and agreements have been
delivered to the Administrator.

    4

THE ADMINISTRATION SERVICES

    4.1

The Administrator hereby agrees to perform and provide the following services
for the Debt Guarantor –

    4.1.1

procuring, at the direction of the Director(s), and coordinating the advice of
the Service Providers at the expense of the Debt Guarantor, and ensuring that
such services are being performed in accordance with the provisions of the
agreements relating thereto;

    4.1.2

providing any administrative assistance reasonably necessary to assist the Debt
Guarantor in carrying out its obligations, including, without limitation,
providing timely notice of decisions to be made, or actions to be taken, under
any agreements to which the Debt Guarantor is a party; provided that if the
obligations of the Debt Guarantor under any other agreements to which the Debt
Guarantor is a party are only required upon receipt of notice to the Debt
Guarantor or the Administrator, then the Administrator shall provide such
administrative assistance only to the extent it has received such notice or is
otherwise aware of such obligations;

    4.1.3

ensuring that all notices and advice required to be delivered in accordance with
the terms of the Finance Documents are sent timeously and in compliance with the
terms of the Finance Documents;

    4.1.4

providing assistance to the Debt Guarantor in the execution of transactions
relating to the Debt Guarantor, including, without limitation –


--------------------------------------------------------------------------------

7

4.1.4.1

co-ordinating with the Service Providers to monitor the protection of the Debt
Guarantor's interests and rights and co-ordinating the execution of
documentation required;

 



4.1.4.2

providing all reasonably necessary administrative support to complete any
documentation and other related matters;

 



4.1.4.3

preparing, or arranging for the preparation of, reports or the filing thereof
required to be filed by the Debt Guarantor with any other entity in order for
the Debt Guarantor not to be in violation of any Applicable Law or any
applicable covenant; and

 



4.1.4.4

providing all reasonably necessary assistance and information to legal and other
professional advisers to the Debt Guarantor in connection with any claim,
action, proceeding or petition brought against the Debt Guarantor.

 



4.2

Copies of Documents Available for Inspection

 



The Administrator shall supply or procure, at its registered address, sufficient
copies of the following documents to the Agent and shall hold copies available
for inspection at its address referred to in clause 15.1 (Notices and Domicilia)
below during normal business hours –

 



4.2.1

the MOI;

 



4.2.2

the audited financial statements, and notes thereto, of the Debt Guarantor for
each financial year of the Debt Guarantor as and when such become available;

 



4.2.3

extracts of the minutes of the meetings of the shareholder and Directors of the
Debt Guarantor together with copies of any and all written resolutions adopted
by the shareholder and Directors of the Debt Guarantor; and

 



4.2.4

a copy of all board packs submitted to its Directors.

 



4.3

Management, Supervision and Compliance Monitoring Duties

 



 

The Administrator shall conduct the Administration Services in such a way as to
–

 



4.3.1

not breach the MOI including, without limitation, any special conditions or
restrictions contained therein;

 



4.3.2

ensure compliance by it with all other agreements to which the Debt Guarantor is
a party, including, without limitation, the filing of all tax returns and the
making of all necessary tax payments by the Debt Guarantor; and


--------------------------------------------------------------------------------

8

4.3.3

not do anything which would cause the Debt Guarantor to violate any Applicable
Law or the provisions of any other agreements to which it is party.

    4.4

Reporting and Financial Duties

   

The Administrator shall –

    4.4.1

report to the Directors and the Agent, at such intervals as the Directors and/or
the Agent (as the case may be) may reasonably require, but not less than
annually, in connection with the Debt Guarantor's business and/or the
Administrator's functions and duties under this Agreement;

    4.4.2

prepare and make available to the Directors, at such intervals as the Directors
may reasonably require, but not less than semi-annually, statements, financial
information and any other information which the Directors may reasonably require
(including, but not limited to, monthly management accounts) to enable the
Directors to be aware of and appreciate the Debt Guarantor's state of affairs;

    4.4.3

ensure that agendas, minutes and other reports regarding the state of affairs of
the Debt Guarantor are prepared for all meetings of the Directors;

    4.4.4

prepare and submit all applications, requests and filings that may be necessary
or desirable for any approval, authorisation, consent or licence in connection
with the Administration Services or the Debt Guarantor's business, and perform
the Administration Services in such a way as to not prejudice the continuation
of any such approval, authorisation, consent or licence or any approval,
authorisation, consent or licence necessary or desirable in connection with that
part of the Debt Guarantor's business which is necessary to perform these
Administration Services;

    4.4.5

procure the determination of the amount of tax reasonably expected to be paid by
the Debt Guarantor in respect of investment income, capital gains or otherwise
(in all cases net of allowable deductions);

    4.4.6

ensure that the Debt Guarantor is audited by the Auditors annually;

    4.4.7

when available, but no later than one hundred and eighty days after the Debt
Guarantor's financial year-end, deliver to the Debt Guarantor and the Agent, a
copy of the Debt Guarantor's audited annual financial statements for that year;
and

    4.4.8

ensure that full, up-to-date and accurate Accounting Records for the Debt
Guarantor are maintained in accordance with IFRS.

    4.5

Information Duties

   

The Administrator shall –


--------------------------------------------------------------------------------

9

4.5.1

as soon as practicable after the occurrence of an event of default under any of
the Finance Documents has come to its attention, give notice in writing to the
Debt Guarantor of such event of default;

    4.5.2

as soon as practicable after such event has come to its attention, give notice
in writing to the Debt Guarantor of the details of any pending legal action and
any judgments or orders given against the Administrator which, in the reasonable
opinion of the Administrator, could have a material adverse effect on the
obligations of the Administrator under this Agreement;

    4.5.3

give to the Debt Guarantor such information and evidence (including the making
of investigations reasonably required by the Debt Guarantor) as it shall
reasonably require, and in such form as it may reasonably require, as to the
performance by the Administrator of its obligations under this Agreement;

    4.5.4

supply all necessary information to the Auditors so that all statutory returns
to be filed by the Debt Guarantor are correctly completed and timeously filed by
the Administrator;

    4.5.5

supply data to and co-operate with the Auditors and the Debt Guarantor,
including, without limitation, permitting the Auditors access to the Debt
Guarantor's books and records from time to time; and

    4.5.6

procure the preparation and delivery to the Debt Guarantor of such further
information and/or reports whether in writing or otherwise as the Finance
Parties may reasonably require from time to time in relation to the
Administrator's functions under this Agreement.

    4.6

Change in Administrator

    4.6.1

TMF shall be the Administrator until such time as the Guaranteed Obligations
have been fully, finally and irrevocably discharged or until such time as TMF
resigns by giving notice to the Debt Guarantor and the Agent, whereafter a
replacement Administrator may be appointed.

    4.6.2

TMF undertakes, within twenty Business Days after the Change in Administrator
Date, to deliver to the replacement Administrator all of the necessary
documentation and information in order to enable the replacement Administrator
to continue as Administrator under the terms of this Agreement.

    4.6.3

Should any change in regard to the Administration Services be made subsequent to
the Change in Administrator Date, the replacement Administrator undertakes, as
soon as reasonably possible, to notify the Debt Guarantor thereof.


--------------------------------------------------------------------------------

10

5

EXERCISE OF DISCRETION BY THE ADMINISTRATOR

   

The Administrator shall use its reasonable endeavours to consult with the Debt
Guarantor prior to exercising its own discretion in carrying out any of the
Administration Services in terms of this Agreement.

    6

EXPENSES, DISBURSEMENTS AND REMUNERATION

    6.1

The expenses, disbursements and remuneration to be paid to the Administrator in
consideration for providing the Administration Services are set out in the
Letter of Engagement initially and thereafter as agreed between the Parties from
time to time.

    6.2

The Administrator is not entitled to be paid any remuneration or to receive any
reimbursement of any expense or disbursement incurred by the Administrator in
the provision of the Administration Services under this Agreement from the Debt
Guarantor, it being agreed that all such remuneration, expenses and
disbursements will be paid by the Borrower.

    6.3

Without derogating from any aforegoing provision of this clause 6, should the
Borrower fail to pay to the Administrator any expenses, disbursements or other
remuneration due to it in accordance with the aforegoing provisions of this
clause 6 or as agreed to between the Parties, the Agent shall be entitled to pay
such amount and to recover same in full forthwith on written demand therefore
from the Borrower.

    7

WARRANTIES, REPRESENTATIONS AND UNDERTAKINGS

    7.1

For so long as it is acting as Administrator under this Agreement, the
Administrator hereby warrants, undertakes and represents in favour of the Debt
Guarantor that on the Signature Date and thereafter on each day for the duration
of this Agreement that –

    7.1.1

it is validly incorporated and existing as a duly registered company in South
Africa;

    7.1.2

it has the necessary legal capacity to enter into and perform its obligations
under this Agreement and has taken all necessary corporate and/or internal
action to authorise the execution and performance of this Agreement and this
Agreement constitutes the legal, valid, binding and enforceable obligations of
the Administrator;

    7.1.3

it has the necessary experience, skill and expertise to perform the
Administration Services in terms of this Agreement and it shall at all times
perform the Administration Services in a proper manner as may be expected from
such properly experienced person, making such experience, skill and expertise
fully available to the Debt Guarantor;

    7.1.4

it is aware that the Debt Guarantor is and will be relying on the
Administrator's experience, skill and expertise in performing the Administration
Services;


--------------------------------------------------------------------------------

11

7.1.5

without prejudice to its rights, title and interests in any other capacity, it
has, in its capacity as Administrator, no beneficial rights, title or interest
in and to any of the information or data generated as a result of or in
connection with the performance by the Administrator of the Administration
Services in terms of this Agreement or, in its capacity as Administrator;

    7.1.6

in the execution of this Agreement and the performance by it of its obligations
hereunder, it will not contravene any law or regulation to which the
Administrator is subject or any provision of the MOI;

    7.1.7

it is in possession of all licences, consents, authorisations and the like
necessary for it to lawfully provide the Administration Services and will keep
in force all licences, approvals, authorisations and consents;

    7.1.8

it will give sufficient time and attention to, and will exercise due diligence,
skill and care in the performance of, the Administration Services at least in
such a manner as if the Administration Services are being performed in the
conduct of the Administrator's own business;

    7.1.9

it will comply with any reasonable and lawful directions, orders and
instructions which the Directors and the Debt Guarantor may from time to time
give to it, which do not conflict with the Debt Guarantor's obligations under
any agreements to which it is a party;

    7.1.10

all documentation executed by the Administrator in connection with the
Administration Services on behalf of the Debt Guarantor, shall be properly
executed by person/s duly authorised thereto and, where necessary, shall be
properly registered and stamped; and

    7.1.11

it has disclosed to the Debt Guarantor all information which may reasonably be
regarded as material by entities in a like or similar position to that of the
Debt Guarantor.

    7.2

The Administrator gives the Debt Guarantor the warranties in clause 7.1 above on
the basis that this Agreement is entered into by the Debt Guarantor relying on
such warranties, each of which is deemed to be a material warranty inducing the
Debt Guarantor to enter into this Agreement.

    8

NON- PETITION

    8.1

Notwithstanding any other provision of this Agreement, the Administrator under
this Agreement and any successor-in-title to the rights of the Administrator
shall not –


--------------------------------------------------------------------------------

12

8.1.1

apply for, or join any person in applying for, a judgment or take any
proceedings for the obtaining of a judgment for the payment of money or damages
by the Debt Guarantor;

    8.1.2

levy or enforce any attachment or execution or take any proceedings for the
levying of or enforcement of any attachment or execution upon or against any
assets of the Debt Guarantor;

    8.1.3

institute, or join with any person in instituting, any proceedings for the Debt
Guarantor to be wound up or liquidated whether provisionally or finally or for
the appointment of a provisional or final liquidator, business rescue
practitioner or similar officer of the Debt Guarantor, or any of the Debt
Guarantor's assets;

    8.1.4

lodge a claim in the winding up or commencement of business rescue proceedings
of the Debt Guarantor;

    8.1.5

exercise or seek to exercise or take any proceedings for the exercise of the
exception non adimpleti contractus or any right of set-off or counter-payment
against the Debt Guarantor; or

    8.1.6

be entitled to take any action against the Debt Guarantor to recover any amounts
payable by the Debt Guarantor,

   

and the Administrator and such successor-in-title waives its rights in respect
of such applications, proceedings and rights.

    8.2

The provisions of this clause 8 shall continue to be effective and binding upon
the Parties hereto (including any party that has agreed in writing to be bound
by the terms of this Agreement) despite any termination or cancellation of this
Agreement.

    9

INDEMNITY BY ADMINISTRATOR IN FAVOUR OF THE DEBT GUARANTOR

    9.1

The Debt Guarantor shall not in any circumstances be liable for the acts,
omissions and representations of the Administrator, its employees or
representatives, save to the extent performed on the Debt Guarantor's behalf in
accordance with this Agreement and any other agreements to which it is a party.

    9.2

The Administrator hereby indemnifies the Debt Guarantor and its respective
directors, officers and employees against all costs (including all costs of
litigation), expenses, damages (whether direct or consequential), loss,
liability, claims, actions or proceedings of whatever nature which the Debt
Guarantor or any third party may suffer or incur arising from or attributable to
–

    9.2.1

the grossly negligent or fraudulent performance or wilful default by the
Administrator, its employees or representatives, of the Administrator's duties
and exercise of its rights under this Agreement or the grossly negligent or
fraudulent omission by the Administrator or any of its employees or
representatives to perform any of the duties of the Administrator under this
Agreement;


--------------------------------------------------------------------------------

13

9.2.2

any breach by the Administrator of this Agreement, including its
representations, warranties and covenants hereunder; or

 



9.2.3

any grossly negligent act or omission by the Administrator, its employees or
representatives which causes the Debt Guarantor to breach any of the provisions
of any other agreements to which it is a party, including any representation,
covenant or warranty given thereunder.

 



10

SUB-CONTRACTING AND DELEGATION

 



10.1

The Administrator shall be entitled, with the prior written consent of the Debt
Guarantor, at the cost of the Administrator and in instances where the services
or advice of experts is required, to appoint experts to render specific
services, including –

 



10.1.1

financial administration;

 



10.1.2

legal services;

 



10.1.3

tax consulting services; and/or

 



10.1.4

information technology services.

 



10.2

Should the Administrator appoint any experts in accordance with the provisions
of clause 10.1 above, the Administrator shall not thereby be released or
discharged from any liability in terms of this Agreement and shall remain
responsible for the advice and assistance rendered by such expert.

 



11

SERVICES NON-EXCLUSIVE

 



Nothing in this Agreement shall prevent the Administrator from rendering
services similar to those provided for in this Agreement to other persons, firms
or companies carrying on business similar to the business of the Debt Guarantor
or the Administrator's own business provided that the Administrator continues to
give sufficient time and attention to its obligations in terms of this
Agreement.

 



12

DURATION AND TERMINATION

 



12.1

This Agreement shall commence on the Signature Date hereof and, subject to
provisions of clause 12.2, clause 12.3, clause 12.4, and clause 12.10 below
continue until the later of –


--------------------------------------------------------------------------------

14

12.1.1

the date on which all of the obligations of the Debt Guarantor under the Finance
Documents to which it is a party are fully, finally, and irrevocably discharged
and all Encumbrances securing such obligations are fully, finally and
irrevocably discharged; or

    12.1.2

such later date as may be agreed between the Parties.

    12.2

The Debt Guarantor and/or the Administrator shall at any time be entitled to
terminate the appointment of the Administrator in terms of this Agreement on not
less than ninety days prior written notice to the other of them to such effect,
provided that the Debt Guarantor or the Administrator (as the case may be) shall
only be entitled to so terminate this Agreement if a replacement Administrator
(acceptable to the Debt Guarantor and the Agent) has been appointed and assumes
office as such and is able to demonstrate to the reasonable satisfaction of the
Debt Guarantor and the Agent that it has the necessary systems and capabilities
to render the Administration Services.

    12.3

Should TMF cease to act as Administrator prior to the date envisaged in clause
12.1 above, TMF undertakes to appoint a replacement Administrator to perform the
Administration Services until such time as all of the Guaranteed Obligations
have become discharged, as contemplated by clause 12.1 above. References in this
Agreement to TMF shall be deemed to include references to such replacement
Administrator.

    12.4

Should –

    12.4.1

the Administrator breach any material provision of this Agreement, which breach
–

    12.4.1.1

is incapable of being remedied; or

    12.4.1.2

if capable of being remedied, is not remedied within seven Business Days after
receiving written notice from the Debt Guarantor requiring such breach to be
remedied;

    12.4.2

the Administrator breach any other provision of this Agreement which breach, if
capable of being remedied, is not remedied within thirty days after receiving
written notice from the Debt Guarantor requiring such breach to be remedied;

    12.4.3

the Administrator be liquidated;

    12.4.4

the Administrator have any application or other proceedings brought against it
or in respect of it in terms of which it is sought to be deregistered, wound-up
or liquidated, or have any business rescue proceedings instituted against it in
terms of Chapter 6 of the Act (in any such event whether provisionally or
finally), other than proceedings that are being contested by appropriate legal
proceedings;


--------------------------------------------------------------------------------

15

12.4.5

the Administrator become insolvent or commit any act which is or, if it were a
natural person, would be an act of insolvency as defined in the Insolvency Act;

 



12.4.6

the Administrator be deemed to be financially distressed in terms of the Act;

 



12.4.7

the Administrator compromise or attempt to compromise with, or defer or attempt
to defer payment of debts owing by it to, its creditors generally;

 



12.4.8

the Administrator alienate or encumber the whole or a major portion of its
assets (other than in the ordinary course of the Administrator's business);

 



12.4.9

the Administrator ceases to carry on its business in a normal and regular manner
or materially change the nature of its business; or

 



12.4.10

the performance of the Administrator's obligations in terms of this Agreement
become illegal,

 



then the Debt Guarantor (with the prior written consent of the Agent) shall be
entitled, without prejudice to its other rights in law including the right to
claim damages, to summarily or at any time thereafter cancel the Administrator's
appointment under this Agreement or to claim immediate specific performance of
all of the Administrator's obligations, whether or not otherwise then due for
performance. Any termination of appointment pursuant to this clause 12.4 shall
be without liability or penalty on the part of the Debt Guarantor for so doing.

 



12.5

No event contemplated in clause 12.4 above occurring in relation to any
Administrator, which occurs while such person is acting as Administrator, shall
be attributable to the replacement Administrator. It is specifically recorded
that the replacement Administrator's obligations under this Agreement only arise
on the Change in Administrator Date.

 



12.6

The Administrator shall inform the Debt Guarantor in writing of any event
contemplated in clause 12.4 above forthwith after the happening of such event.

 



12.7

On and after termination of the Administrator's appointment u pursuant to clause
12.4 above, all rights, authority and power of the Administrator under this
Agreement shall be terminated and be of no further effect whatsoever and the
Administrator shall not hold itself out in any way as the agent of the Debt
Guarantor.

 



12.8

The termination of the Administrator's appointment under this Agreement will be
without prejudice to the rights of the Parties in respect of any breach of this
Agreement occurring prior to such termination.

 



12.9

Notwithstanding anything to the contrary contained in this Agreement, if the
Debt Guarantor serves any notice of cancellation on the Administrator pursuant
to clause 12.4 above, it shall be entitled, notwithstanding that the
Administrator may dispute the notice of cancellation, forthwith to appoint
another person to act as Administrator in terms of this Agreement, pending
resolution of the dispute.


--------------------------------------------------------------------------------

16

12.10

The Parties specifically agree that the rights and obligations of TMF, its
successor or such replacement Administrator appointed pursuant to clause 12.3
above, under this Agreement shall terminate once all the Guaranteed Obligations
have been fully, finally and irrevocably discharged.

    13

RIGHTS AND DUTIES ON TERMINATION

   

Upon termination of the Administrator's appointment under this Agreement for any
reason, the Administrator shall immediately –

    13.1

cease and refrain thereafter from –

    13.1.1

performing any of the Administration Services under this Agreement; and

    13.1.2

using or disclosing to others any Confidential Information relating to this
Agreement;

    13.2

return to the Debt Guarantor all documents held in safe custody by the
Administrator on behalf of the Debt Guarantor, or that came into the possession
of the Administrator pursuant to the provisions of this Agreement including
originals and any copies of such documents;

    13.3

deliver to the Debt Guarantor all systems, pin numbers, passwords, security
codes and keys used or acquired by the Administrator in terms of this Agreement;

    13.4

hand over any monies then held by the Administrator or at any time thereafter
received by the Administrator on behalf of the Debt Guarantor; and

    13.5

generally do all such things as may be necessary to place the Debt Guarantor or
a new Administrator in full control of the facilities and/or Administration
Services provided in terms of this Agreement.

    14

CONFIDENTIALITY

    14.1

Each of the Administrator and the Debt Guarantor agree to maintain the
provisions of the Finance Documents to which it is party and the details of
their negotiations leading up to the conclusion of the Finance Documents to
which it is party as confidential and shall not, save as required by Applicable
Law, disclose any of such details or information to any third party whomsoever,
other than to its professional advisers under similar confidentiality
undertakings. The provisions of this clause shall not apply to any information
which is in the public domain other than through a breach of the provisions of
this clause 14.


--------------------------------------------------------------------------------

17

14.2

The Administrator shall maintain as confidential all Confidential Information
which it obtains and has obtained in relation to the Finance Parties, provided
that such undertaking shall not apply –

    14.2.1

if such Confidential Information is or was in the public domain; and

    14.2.2

if the Administrator is required to deliver any such Confidential Information in
accordance with Applicable Law.

    15

NOTICES AND DOMICILIA

    15.1

The Parties choose as their domicilia citandi et executandi for all purposes
under this Agreement, whether in respect of court process, notices or other
documents or communications of whatsoever nature, the following addresses –

    15.1.1

in the case of the Debt Guarantor –


  Physical address: 3rd Floor, 200 on Main           Corner of Main and Bowwood
Roads           Claremont           7708         Fax number: xxx         Email
address: xxx         Attention: Managing Director


15.1.2

in the case of the Borrower –


  Physical: 23/25 Commerce Crescent           Kramerville           2031        
  Telefax: xxx         Email address: xxx         Attention: Dave Smaldon


15.1.3

in the case of the Administrator –


  Physical address: 3rd Floor, 200 on Main           Corner of Main and Bowwood
Roads           Claremont           7708         Fax number: xxx         Email
address: xxx         Attention: The Managing Director; and


--------------------------------------------------------------------------------

18

15.1.4

in the case of the Agent –


  Physical address: 14th Floor, 1 Merchant Place           1 Fredman Drive      
    Sandton             2196         Fax number: xxx         Email Address: xxx
        Attention: Theresa Rheeder,

or at such other address, not being a post office box or post restante, of which
the Party concerned may notify the other in writing.

15.2

Any notice or communication required or permitted to be given in terms of this
Agreement shall be valid and effective only if in writing but it shall be
competent to give notice only by hand delivery or by courier or telefax.

    15.3

Either Party may by notice to the other Party change the physical address where
postal delivery occurs or its telefax number, provided that the change shall
become effective on the fourteenth Business Day from the deemed receipt of the
notice by the other Party.

    15.4

Any notice to a Party –

    15.4.1

delivered by hand to a responsible person during ordinary business hours at the
physical address chosen as its domicilium citandi et executandi shall be deemed
to have been received on the day of delivery;

    15.4.2

delivered by courier service to a responsible person during ordinary business
hours at the physical address chosen as its domicilium citandi et executandi
shall be deemed to have been received on the day of delivery by the courier
service concerned; or

    15.4.3

sent by telefax to its chosen telefax number stipulated in clause 15.1, shall be
deemed to have been received on the date of despatch (unless the contrary is
proved).

    15.5

Notwithstanding anything to the contrary herein contained, a written notice or
communication actually received by a Party shall be an adequate written notice
or communication to it notwithstanding that it was not sent to or delivered at
its chosen domicilium citandi et executandi.


--------------------------------------------------------------------------------

19

16

ASSIGNMENT

   

Neither the Administrator nor the Borrower may cede, delegate or otherwise
transfer any of their rights or obligations under this Agreement without the
prior consent of the Agent and the Debt Guarantor.

    17

GOVERNING LAW

   

This Agreement and any non-contractual obligations arising out of or in
connection with it] are governed by South African law.

    18

JURISDICTION

    18.1

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Local Division,
Johannesburg (or any successor to that division) in regard to all matters
arising from this Agreement (including a dispute relating to the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a "Dispute").

    18.2

The Parties agree that the courts of South Africa are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

    19

REMEDIES AND WAIVERS

   

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under this Agreement or other document or other indulgence
shall operate as a waiver, nor shall any single or partial exercise of any right
or remedy otherwise affect any of that Party's rights in terms of or arising
from this Agreement or estop such Party from enforcing, at any time and without
notice, strict and punctual compliance with each and every provision or term of
this Agreement. No consent to any waiver or novation of a Party's rights in
terms of or arising from this Agreement shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

    20

NO VARIATION

   

No variation of, addition to, consensual cancellation of or waiver of any right
arising in terms of this Agreement (including this clause 20) shall be of any
force or effect unless it is reduced to writing and signed by a duly authorised
representative of each of the Parties.


--------------------------------------------------------------------------------

20

21

SOLE AGREEMENT

   

This Agreement constitute the sole record of the agreement between the Parties
in regard to the subject matter thereof.

    22

SEVERABILITY

    22.1

All provisions of this Agreement are, notwithstanding the manner in which they
have been grouped together or linked grammatically, severable from each other.

    22.2

Any provision of this Agreement which is or becomes unenforceable, whether due
to voidness, invalidity, illegality, unlawfulness or for any other reason
whatever, shall, only to the extent that it is so unenforceable, be treated as
pro non scripto and the remaining provisions of this Agreement shall remain of
full force and effect.

    22.3

The Parties declare that it is their intention that this Agreement would be
executed without such unenforceable provision if they were aware of such
unenforceability at the time of execution hereof.

    23

COSTS

    23.1

The costs of the preparation of this Agreement, the drawing and redrafting
thereof and sundry attendances incidental to the aforegoing, together with any
securities transfer taxes payable thereon, shall be borne in accordance with the
provisions of the Facility Agreement.

    23.2

All legal costs, including costs as between attorney and own client, charges and
disbursements incurred by a Party in enforcing any of the provisions of this
Agreement and costs and disbursements incurred in tracing another Party and in
collecting and endeavouring to collect all or any amounts payable by such other
Party hereunder or otherwise, and all collection commission, and all other fees
and charges of a like nature, shall be for the account of such other Party and
payable on demand.

    24

EXECUTION

   

This Agreement –

    24.1

may be executed in separate counterparts, none of which need contain the
signatures of all of the Parties, each of which shall be deemed to be an
original and all of which taken together constitute one agreement; and

    24.2

shall be valid and binding upon the Parties, notwithstanding that one or more of
the Parties may sign a facsimile or scanned copy thereof and whether or not such
facsimile copy contains the signature of any other Party.


--------------------------------------------------------------------------------

SIGNED at Cape Town on 07 June 2018

For and on behalf of K2018318388 (SOUTH AFRICA) (RF) PROPRIETARY LIMITED     /s/
Rozanne Kamalie Signature   Rozanne Kamalie Name of Signatory   Director
Designation of Signatory


--------------------------------------------------------------------------------

SIGNED at Cape Town on 7 June 2018

For and on behalf of TMF CORPORATE SERVICES (SOUTH AFRICA) PROPRIETARY LIMITED  
    /s/ Nicholas Clarke Signature   Nicholas Clarke Name of Signatory  
Authorised Signatory Designation of Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT
BANK DIVISION)     /s/ Robert Leon Signature   Robert Leon Name of Signatory  
Authorised Designation of Signatory       /s/ Jon Chowthee Signature   Jon
Chowthee Name of Signatory   Authorised Designation of Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of DNI-4PL CONTRACTS PROPRIETARY LIMITED     /s/ A. J. Dunn
Signature   A. J. Dunn Name of Signatory   CEO Designation of Signatory


--------------------------------------------------------------------------------